DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 02/04/2020; claim(s) 1-20 is/are pending herein; claim(s) 1, 14, & 20 is/are independent claim(s).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
The item element 250 shown in fig. 2B is not mentioned in the specification including in the para. 0028. Examiner recommends to amend the specification to include description of the item element 250 to overcome this objection.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Awad Alla et al. [Awad] (US 20200238787 A1, Filing Date: 2019-01-24).

Regarding claim 1, Awad teaches a system for managing temperature in an autonomous vehicle [“the computer 105 partially or fully operates … “autonomous vehicle 101”], comprising: ([0036, 0044]);
one or more computers [“one or more computers to actuate components” e.g., “the computer 105”] located in the autonomous vehicle and including one or more processors [CPU of the computer(s) 105] configured to: (Fig. 1, [0001, 0037]);
(a) perform autonomous driving operations that operate the autonomous vehicle in an autonomous mode ([005, 0036, 0058], fig. 3);
(b) receive one or more messages [step 310, “the computer 105 determines a current computer temperature. As described above, the computer 105 includes a temperature sensor 110 that measures”] from a temperature sensor [“The temperature sensor 110”] associated (interpreted as directly/indirectly or somehow) with an electrical device [“computer 105” itself is described an electrical device located in the vehicle. Please note the claim does not prohibit the “one or more computers” to be different element than “an electrical device”] located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode [“If the vehicle 101 is on a trip 200, the process 300 continues in a block 310…In the block 310, the computer 105 determines a current computer temperature”], wherein each message includes a temperature value that indicates a temperature at which the electrical device is operating ([10044, 0050, 0057-0058]); 
(c) determine a cooling technique to reduce the temperature of electrical device, wherein the cooling technique is determined based on a comparison [“computer 105 determines whether the computer temperature is above a threshold”] between the temperature of the electrical device and a pre-determined threshold value from a set of two or more pre-determined threshold values (Step 320, [0058-0060]); and
(d) perform [activating the “cooling component 145” from the vehicle components 120, “the block 320, the computer 105 actuates a cooling component 145 to reduce the computer temperature.”] the cooling technique (step 320, [0041, 0060]).  
Awad in Annotated (Fig. 3) teaches:

    PNG
    media_image1.png
    901
    450
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 & 11- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Koshio et al. [Koshio] (US 20180347447 A1).

Regarding claim 2, Awad further teaches the system of claim 1, wherein the one or more messages are received and the cooling technique is determined by the one or more processors of the one or more computers being further configured to: 
receive a first message [first time measuring in step 310] that includes a first temperature value from a temperature sensor [“temperature sensor 110 can be, e.g., a thermocouple, a thermistor”] associated with an electrical device located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode, wherein the first temperature value indicates the temperature at which the electrical device is operating (Fig. 3, [0044]);
 perform a first determination that the first temperature value is greater [Yes in 315 in first round of execution] than a first pre-determined threshold value (fig. 3, [0050]);  
19 145447438.1U.S. Patent Application Docket No. 128000-8099.US00send, in response to the first determination, a first command that instructs a temperature management device [“cooling component 145”, please refer to dependent claim 11 that conforms that a fan or fan system or equivalent thereof can be an example of temperature management device] associated with the electrical device to cool the electrical device, the temperature management device first time action at s320 before returning to step 305 from S350] (Fig. 3, [0043]); and 
operate the temperature management device based on the first command to cool the electrical device (Fig.3 & associated texts, [0043]).
Awad does not clearly teach any of the example cooling components 145, described in para. 0043, to necessarily include a microprocessor as claimed. Therefore, Awad is silent on disclosing its temperature management device to comprise a microprocessor as shown above with strikethrough emphasis.
Koshio teaches a cooling system for a vehicle with a fan controller [item 10] to control a motor [item 11] and connected to a host ECU 20 (Fig. 1, Abstract). Specifically, Koshio teaches one or more computers [controller 20] located in an autonomous vehicle and including one or more one or more processors configured to:
send, in response to the determination, a first command [“the rotation command supplied from the first signal line L1”] that instructs a temperature management device [fan controller 10] associated with the electrical device to cool the electrical device; the temperature management device comprising a microcontroller [“may be realized by combination of hardware and software. …a computer may function as a part of the cooling fan controller 10 by executing a program.”] configured to perform the cooling technique comprising: receive the first command and operate the temperature management device based on the first command to cool the electrical device ([0027, 0029, 0033, 0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Koshio and Awad because they both are related to temperature control in a vehicle by actuating one or more fans and (2) modify the system of Awad to utilize a temperature management unit (cooling component 145) with a microprocessor to receive the commands sent from the ECU and use that commands to operate the cooling component as in Koshio. Koshio teaches an example implementation details for Awad’s cooling component 145 so that the computer 105 not only can provide control commands to the vehicle components 120 but also can determine presence of abnormalities (Fig. 1 of Awad and Koshio, [0007]). 
Regarding claim 11, Awad in view of Koshio further teaches/suggests wherein the temperature management device [“The cooling component 145”] includes a fan, a liquid cooling device, or a liquid-to-air cooling device (Awad, [0043]).

Regarding claim 12, Awad in view of Koshio further teaches/suggests wherein the first command instructs the temperature management device to turn on, or increase speed of a motor or pump that circulates air or liquid coolant (Awad, [0043, 0060]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Ing et al. (US 20190315232 A1).

Regarding claim 10, while Awad teaches its electronic device to include one or more computers (para. 0001), it does not teach the wherein the electrical device includes a power supply box, an inverter, or a backup power supply device.
Ing is directed to implementing dynamic thermal management of an electric vehicle (Abstract). Specifically, Ing teaches system for managing temperature in an autonomous vehicle, comprising:
one or more computers located in the autonomous vehicle and including one or more processors configured to: receive one or more messages from a temperature sensor associated with an electrical device that includes a power supply box [“the current temperature of the battery”], an inverter, or a backup power supply device and located on or in the autonomous vehicle and performing a cooling technique [“initiating the cooling of the battery in step 1921”] based on a comparison between the temperature of the electrical device and a pre-determined threshold value (Fig. 19, [0032, 0200-0201]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ing and Awad because they both are related to monitoring temperature of one or more components of an autonomous vehicle and (2) modify the system of Awad to also measure the temperature of the power supply box and perform the cooling to a battery of the vehicle if the measured temperature warrants such cooling as in Ing. Doing so the battery of the vehicle of the Awad can be protected against overheating that can negatively affect the performance of the battery and vehicle both (Ing, [0138]). Accordingly, the combination of Awad and Ing renders invention of this claim obvious to PHOSITA.

Claim(s) 14- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Konishi et al. [Konishi] (US 20180335775 A1).

Regarding claim 14, the rejection of claim 1 is incorporated. Therefore, Awad teaches a method of managing temperature in an autonomous vehicle [“the vehicle 101”], comprising: ([0054], fig. 3);
performing [“the vehicle 101 is on a trip 200”] autonomous driving operations that operate the autonomous vehicle in an autonomous mode ([0044, 0054]);
receiving [block 310, “the computer 105 determines a current computer temperature”] a first message that includes a first temperature value from a temperature sensor associated with an electrical device located on or in the autonomous vehicle while the autonomous vehicle is operated in the autonomous mode ([0058]);
performing a first determination that the first temperature value is greater than a first pre-determined threshold value [“threshold can be, e.g., 50° C.”] (Fig. 3, [0059-0060]);
sending, in response to the first determination, a first command [any command that causes to actuating “the cooling component 145”] that instructs a temperature management device [“cooling component 145” that can manage/control the temperature] associated with the electrical device to cool the electrical device ([0043, 0060]).
Awad teaches iteratively/continuously (in fig. 3, returning from S350 to S305 and performing new cycle) monitoring the temperature in block 310 and actuating cooling components 145 in block 320 when the determined temperature is above a threshold while the vehicle is on trip, in step 305. Awad further teaches the threshold used in S315 can be an empirical value corresponding to the computer 105 such as 500 C ([0050, 0053]). When the temperature crosses the threshold, Awad’s system tries to keep the temperature below this threshold by activating the cooling components 145. 
However, Awad does not teach how its system handles unusual high-temperature situations (like while continuing operation, see, Step 350 of fig. 3, even after the actuating cooling component 145 in S320, and the system is unable to control the temperature or the temperature is keep rising to unsafe level such as beyond 500 C) because of non-typical events such as failure of the cooling components 145. 	Therefore, Awad fails to describe very high temperature situation that cannot be merely handled with activation of the cooling components. Put differently, Awad does not teach receiving, after sending the first command, a second message that includes a second temperature value from the temperature sensor associated with the electrical device; 
performing a second determination that the second temperature value is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value; and
22 145447438.1U.S. Patent Application Docket No. 128000-8099.US00performing, in response to the second determination, an autonomous driving emergency operation as claimed.
Konishi directed to controlling of automatic traveling of a vehicle 10 based on received on or more messages from pluralities of sensors including one or more temperature sensors (Fig.1, [0003, 0045]). Specifically, Konishi teaches one or more processors [“CPU 104 controls the vehicle 10 according to a control mode”] to: ([0039]);
	receiving [“when the temperature of the storage device 106 exceeds 85° C” as part of the temperature sensors 108 measuring “at all times” which can be after some time of being in automatic traveling and measuring of previous measurements that can be blow 85 C], after receiving a first message temperature measurement that exceeds 85° C] that includes a second temperature value from the temperature sensor associated with the electrical device, performing a second determination that the second temperature value is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value [the “guaranteed operating” like 85 C is clearly more than 50 C or other temperature threshold of Awad]; and performing [“outputs a signal for instructing stopping of all functions for automatic driving.”], in response to the second determination, an autonomous driving emergency operation ([0043, 0048-0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Konishi and Awad because they both related to controlling temperature of one or more electronic devices like general purpose CPU and a memory used in an autonomous vehicle and (2) modify the system of Awad to perform autonomous driving emergency operation if the monitored temperature measurements substantially exceed the first threshold (of block 315 in fig. 3) such as due to unexpected abnormalities as in Konishi even after activating cooling components in block 320. Konishi teaches missing safety related details for Awad about how (e.g., “stopping some or all of the automatic driving functions”, para. 0040 of Konishi) its system can handle if the temperature is not controlled even after activating the cooling components 145 by considering the processing capabilities of the computers and its memory when the temperature is very high such as at 800 C or above (Konishi, [0009]). Therefore, the combination of Awad and Konishi (not individually) teach each and every limitation of the claim and renders invention of this claim obvious to PHOSITA when Awad’s system is included to handle the extreme high temperature in its vehicle’s electronic components.

Regarding claim 15, Awad in view of Konishi teaches/suggests the method of claim 14, wherein the autonomous driving emergency operation includes performing driving operations that cause the autonomous vehicle to be parked on a side of a road (Konishi, [0040]).
Regarding claim 16, Awad in view of Konishi teaches/suggests the method of claim 14, further comprising:
receiving a third message that includes a third temperature value [temperature of the vehicle corresponding to “parked in a parking lot in hot weather in summer”] from the temperature sensor associated with the electrical device, performing a determination that the third temperature value is greater than [“amount of solar radiation detected at the time of startup of the engine, and when the estimated temperature is higher than a predetermined temperature, a display indicating that the automatic driving cannot be performed is performed, an automatic driving request of the driver is not accepted”] a predefined threshold value, and preventing, in response to the determination, the autonomous vehicle from performing the autonomous driving operations (Konishi, [0067]).
Regarding claim 17, Awad in view of Konishi teaches/suggests the method of claim 14, wherein the temperature management device includes [“The cooling component 145 can be, e.g., a fan, a heat exchanger, a phase change cooler, etc.”] an air conditioning unit (Awad, [0043]).
Regarding claim 18, Awad further teaches/suggests the method of claim 14, wherein the first command instructs the temperature management device to reduce a temperature of air circulated by the temperature management device (Fig. 3, block 320, [0043]).
Regarding claim 19, Awad further teaches/suggests the method of claim 14, wherein the electrical device includes a network router, an Ethernet switch, or one or more computers [“computer 105”] ([0058]).
Regarding claim 20, Awad in view of Konishi teaches/suggests invention of this claim for the similar reasons set forth above in claim 14.

Claim(s) 3- 9 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Koshio as applied to claim 2 above, and further in view of Konishi (US 20180335775 A1). The combination of Awad, Koshio, and Konishi is referred as AKK hereinafter.
Regarding claim 3, Awad in view of Koshio further teaches the system of claim 2, wherein the one or more messages are received and the cooling technique is determined and performed by the one or more processors of the one or more computers being further configured to:
receive, after sending the first command, a second message [temperature at block 310 in subsequent execution] that includes a second temperature value from the temperature sensor associated with the electrical device (Fig. 3, subsequent round of execution (after returning to block 305 from blocks 320 and 350)).
	However, Awad in view of Koshio is silent about specifying how its system can handle the emergency/non-typical situation where the measured/predicted temperature at block 315 can be significantly more than threshold (e.g., 500C) of the block 305. Therefore, Awad in view of Koshio is silent on disclosing the remaining features of the claim.
Konishi is directed to monitoring temperature of the one or more electronic devices of an autonomous vehicle during autonomous mode as discussed above in claim 14. Specifically, Konishi teaches/suggests one or more processors configured to:
receive, after receiving the first message, [messages in previous cycle as part of “the temperature of the storage device 106 is monitored by the temperature sensor 108 at all times.”] a second message that includes a second temperature value from the temperature sensor associated with the electrical device, perform a second determination that the second temperature value [temperature measurement is above 850 C] is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value, and perform, in response to the second determination, an autonomous driving emergency operation [“outputs a signal for instructing stopping of all functions for automatic driving”] ([0040, 0043, 0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Konishi and Awad in view of Koshio because they both are related to temperature monitoring of one or more electronic devices of autonomous vehicle during autonomous mode and (2) modify the system of Awad in view of Koshio to perform autonomous driving emergency operation if the monitored temperature measurements substantially exceeds the  first threshold of block 315 in fig. 3) due to abnormalities as in Konishi even after activating cooling components in block 320 of (Awad). Konishi teaches missing safety details for Awad about how (e.g., “stopping some or all of the automatic driving functions”, para. 0040 of Konishi) its system can handle the situation if the temperature is not controlled even after activating the cooling components by considering the processing capabilities of the computers and its memory when the temperature is very high such as at 800 C or above (Konishi, [0009]). Therefore, the combination of Awad, Koshio, and Konishi (not individually) teach each and every limitation of the claim and renders invention of this claim obvious to PHOSITA.
Regarding claim 4, AKK in the above combination further teaches The system of claim 3, wherein the autonomous driving emergency operation is performed by the one or more processors being configured to disable [“automatic driving is stopped”] the autonomous vehicle from being driven in the autonomous mode (Konishi, [0049, 0052]).
Regarding claim 5, AKK further teaches the system of claim 3, wherein the autonomous driving emergency operation includes sending a message to be displayed on a monitor associated with the one or more computers, wherein the message indicates a recommendation to disengage [“the vehicle 10 through a display on a screen or a speaker, and the driver is requested to perform an operation can be adopted”] the autonomous mode on the autonomous vehicle (Konishi, [0040]), and 
wherein the message includes an identification of the electrical device [storage device and/or CPU] and a timer that indicates when the electrical device is expected to reach a known highest operating temperature (Konishi, Fig. 6, [0064-0065]).
Regarding claim 6, AKK further teaches the system of claim 3, wherein the autonomous driving emergency operation is performed by the one or more processors being configured to perform a de-rating operation that reduces [stopping automatic mode can lower the computation burden as can be clear to PHOSITA] a computational load or an electrical load on the electrical device (Konishi, [0049, 052]).
Regarding claim 7, AKK further teaches/suggests he system of claim 3, wherein one or more processors included in the one or more computers is further configured to: 
receive, after performing the autonomous driving emergency operation, an indication that the autonomous vehicle or the one or more computers [“vehicle 10 is rapidly automatically moved to a safe place in the vicinity and stopped,”] are instructed to turn off (Konishi, [0040]); and
send, after receiving the indication [No in block 305 means the vehicle is in stop condition which can be due to automatic stopped as in Konishi], a third command [command to actuate the cooling component in block 345 of Awad and/or Para. 0067 of Konishi] to the temperature management device that instructs the temperature management device to cool the electrical device for a pre-determined time after the autonomous vehicle or the one or more computers are turned off (the above combination shows the cooling can be active when the vehicle is not moving or in in stopped condition).
Regarding claim 8, AKK further teaches the system of claim 3, wherein prior to the performed autonomous driving operations, the one or more processors included in the one or more computers are further configured to: 	receive a third message that includes a third temperature value from the temperature sensor associated with the electrical device, perform a determination that the third temperature value is greater than a pre- defined threshold value and prevent [“a display indicating that the automatic driving cannot be performed is performed”], in response to the determination, the autonomous vehicle from performing the autonomous driving operations (Konishi, [0067]).
Regarding claim 9, AKK further teaches the system of claim 8, wherein the pre-defined threshold value [“temperature of 85° C.”] is the second predetermined threshold value (Konishi, [0052, 0067]).
Regarding claim 13, AKK further teaches the system of claim 3, wherein the first message and the second message include an identifier associated (directly or indirect association) with the electrical device (Awad or Konishi’s received temperature measurements correspond to specific components/or identifier like temperature of the computer 105 and temperature of the “the storage device 106 exceeds 85° C.” out of many electrical components that can be present in the vehicle, see Awad, [0050], Konishi, para. 0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Liu (US 20190050166 A1) teaches a system and method for temperature control for a memory control circuit unit by comparing measured temperature value of an electrical device [“memory storage device 10”] with a first threshold [e.g., “threshold value Th3.”] and performing a first cooling action [“cooling-down level 0”] and performing second but higher [“cooling-down operation 902 is then performed based another cooling-down level which is higher.”] level of cooling action if the measured temperature still exceeds second threshold [“threshold value Th1” as shown in fig. 9] that is higher than the first threshold (Fig. 9, [0059, 0083-0084]).
2) Nishiyama et al. (US 20200376926 A1) teaches if the measured temperature of an electrical device [“circuit board 20”] of an autonomous vehicle is above a threshold [S18 and S20 in fig. 5] performing of the cooling action, however, if the measured temperature is outside the upper or lower limit values, autonomous mode of the vehicle is prohibited (figs. 1,5, [0089, 0123]). 
3) Yu (US 20200004249 A1) teaches receiving, a second message that includes a second temperature value from the temperature sensor associated with the electrical device, performing [“temperature data acquired by a temperature sensor on a steering wheel of the autonomous driving vehicle is greater than a preset temperature threshold”] a second determination that the second temperature value is greater than a second pre-determined threshold value, wherein the second pre-determined threshold value is higher than the first pre-determined threshold value and performing, in response to the second determination, an autonomous driving emergency operation [“the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode”] (Claim 4, [0070]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “When the computer 105 partially or fully operates the vehicle 101,the vehicle 101 is an “autonomous” vehicle 101. For purposes of this disclosure, the term “autonomous vehicle” is used to refer to a vehicle 101 operating in a fully autonomous mode.”